United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-2844
                        ___________________________

                            Michael Dwain McConnell

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

          Nancy A. Berryhill, Acting Commissioner of Social Security1

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                           Submitted: February 22, 2017
                             Filed: February 27, 2017
                                  [Unpublished]
                                  ____________

Before SMITH, BOWMAN, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.




      1
        Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Nancy A. Berryhill
is substituted for Carolyn Colvin as the Acting Commissioner of the Social Security
Administration.
       Michael Dwain McConnell appeals the order of the district court2 affirming the
Commissioner’s determination that he is not entitled to disability insurance benefits
and supplemental security income, after his hearing before an administrative law
judge. Upon de novo review, see Perks v. Astrue, 687 F.3d 1086, 1091, 1093 (8th
Cir. 2012), we are satisfied that the decision is supported by substantial evidence on
the whole record. The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                        ______________________________




      2
       The Honorable Audrey G. Fleissig, United States District Judge for the
Eastern District of Missouri.

                                         -2-